EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Brian Casey Fitzpatrick (Reg. No. 66,847) on 5/10/2022.

The application has been amended as follows:

IN THE CLAIMS: 

Amend claims 1 and 19 as follows:


--1. (Currently Amended) A signal acquisition circuit for acquiring data of an input signal, said signal acquisition circuit comprising:
at least N acquisition circuits, wherein N is an integer greater than one, said N acquisition circuits comprising K inputs, wherein K is an integer greater than one, and wherein at least two inputs are assigned to one channel and the corresponding acquisition circuits run time interleaved, and
wherein the signal acquisition circuit comprises only one trigger circuit, wherein the only one trigger circuit is a common trigger circuit,
wherein at least two of the N acquisition circuits are operated in parallel, wherein the at least two acquisition circuits operated in parallel share the common trigger circuit such that data outputted by the respective acquisition circuits is directly forwarded to the common trigger circuit that applies a respective trigger on the data outputted by the respective acquisition circuits, and wherein the common trigger circuit is implemented on a single chip,
wherein said signal acquisition circuit further comprises a signal bus connecting each of said N acquisition circuits with said only one trigger circuit such that data outputted by the N acquisition circuits is directly forwarded to said only one trigger circuit. --

--19. (Currently Amended) A signal acquisition circuit for acquiring data of an input signal, said signal acquisition circuit comprising:
at least N acquisition circuits, wherein N is an integer greater than one, said N acquisition circuits comprising K inputs, wherein K is an integer greater than one, and wherein at least two inputs are assigned to one channel and the corresponding acquisition circuits run time interleaved, and
wherein the signal acquisition circuit comprises only one trigger circuit, wherein the only one trigger circuit is a common trigger circuit,
wherein the N acquisition circuits are operated in parallel, and wherein he N acquisition circuits operated in parallel share the common trigger circuit that applies a respective trigger on data outputted by the respective acquisition circuits, and wherein the common trigger circuit is implemented on a single chip,
wherein said signal acquisition circuit further comprises a signal bus connecting each of said N acquisition circuits with said only one trigger circuit such that data outputted by the N acquisition circuits is directly forwarded to said only one trigger circuit. --



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

2.	Claims 1-14 and 19 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 4/18/2022, with respect to the rejection of Claims 1-3, 5, 10-16, and 19 under 35 U.S.C. 102 (a) (1) as being anticipated by Tran et al. (US 2004/0117143 A1) have been fully considered and finds the claims allowable because of the argument/amendment filed on 4/18/2022 with Examiner’s amendment dated on 5/10/2022. 

Applicant argues on page 5-6 of the remarks, filed on 4/18/2022 regarding the rejection of Claims 1-3, 5, 10-16, and 19 under 35 U.S.C. 102 (a) (1) as being anticipated by Tran et al. (US 2004/0117143 A1), that, “Applicant asserts that Tran fails to anticipate the features of amended Claims 1 and 19. Indeed, the Office Action admits that Tran fails to disclose "wherein the signal acquisition circuit comprises only one trigger circuit" and "wherein the only one trigger circuit is a common trigger circuit.” (Office Action, page 6 — Examiner Note.) (Remarks page 5).
Based on the foregoing, claims 1-3, 5, 10-14, and 19 are not anticipated by Tran. Withdrawal of the rejection to Claims 1-3, 5, 10-14, and 19 is requested. (Remarks Page 6)”.

Applicant’s argument/amendment filed 4/18/2022 regarding rejection of Claims 1-3, 5, 10-16, and 19 under 35 U.S.C. 102 (a) (1) as being anticipated by Tran et al. (US 2004/0117143 A1) is persuasive because of the amendment filed 4/18/2022 and with the examiner’s amendment dated 5/10/2022 as stated above which overcomes the reference Tran and Tran does not teach the limitation of a common trigger signal and a signal bus connecting…..Therefore, the rejection of independent Claims 1 and 19 has been withdrawn because of the argument/amendment filed on 4/18/2022 and with the examiner’s amendment dated 5/10/2022. Therefore, the independent claims 1 and 19 are allowed.

Claims 1-14 and 19 are allowed as set forth below. 


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the signal acquisition circuit comprises only one trigger circuit, wherein the only one trigger circuit is a common trigger circuit,
wherein at least two of the N acquisition circuits are operated in parallel, wherein the at least two acquisition circuits operated in parallel share the common trigger circuit such that data outputted by the respective acquisition circuits is directly forwarded to the common trigger circuit that applies a respective trigger on the data outputted by the respective acquisition circuits, and wherein the common trigger circuit is implemented on a single chip,
wherein said signal acquisition circuit further comprises a signal bus connecting each of said N acquisition circuits with said only one trigger circuit such that data outputted by the N acquisition circuits is directly forwarded to said only one trigger circuit.

Tran et al. (US 2004/0117143 A1), is regarded as the closest prior art to the invention of claim 1. Tran discloses, “Signal analysis instruments and, more specifically, to a method and apparatus for combining data from multiple signal acquisition devices (Paragraph [0003] Line 1-4). FIG. 5 depicts a high level block diagram of a signal analysis system (Paragraph [0049] Line 1-2). The system 100 of FIG. 1/Figure 5 comprises a plurality of signal or data acquisition devices (i.e., test and measurement instruments) such as digital storage oscilloscopes (DSOs), logic analyzers and the like denoted as acquisition devices 110.sub.1, 110.sub.2, and so on up to 110.sub.N (collectively acquisition devices 110) (Paragraph [0015] Line 3-8). Assuming a four channel DSO embodiment, and referring to first acquisition device 110.sub.1, each of the, illustratively, four input signals under test (SUT) is digitized and coupled to the first event decoder 111, second event decoder 112 and acquisition unit 113 (Paragraph [0017] Line 1-5). A four channel DSO, though more or fewer channels may be used for any or all of the acquisition devices 110 (Paragraph [0015] Line 8-11). Each of the acquisition devices 110.sub.1 through 110.sub.n produces a respective trigger signal TE.sub.1 through TE.sub.N. Each of the produced trigger signals TE.sub.1 through TE.sub.N is coupled to an external trigger controller 120 (Paragraph [0022] Line 14-17). The external trigger controller 120 may comprise a single ASIC programmed to perform the specific combinational/sequential logic function of combining the various trigger enable inputs TE.sub.1 through TE.sub.N to produce the trigger control signal T.sub.c (Paragraph [0023] Line 16-20)”. However, Tran does not disclose wherein the signal acquisition circuit comprises only one trigger circuit, wherein the only one trigger circuit is a common trigger circuit…….. wherein said signal acquisition circuit further comprises a signal bus connecting each of said N acquisition circuits with said only one trigger circuit such that data outputted by the N acquisition circuits is directly forwarded to said only one trigger circuit. Therefore, the invention of Tran, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest “wherein the signal acquisition circuit comprises only one trigger circuit, wherein the only one trigger circuit is a common trigger circuit, wherein at least two of the N acquisition circuits are operated in parallel, wherein the at least two acquisition circuits operated in parallel share the common trigger circuit such that data outputted by the respective acquisition circuits is directly forwarded to the common trigger circuit that applies a respective trigger on the data outputted by the respective acquisition circuits, and wherein the common trigger circuit is implemented on a single chip, wherein said signal acquisition circuit further comprises a signal bus connecting each of said N acquisition circuits with said only one trigger circuit such that data outputted by the N acquisition circuits is directly forwarded to said only one trigger circuit”  and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 

Claims 2-14 are allowed by virtue of their dependence from claim 1. 


Regarding claim 19, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the signal acquisition circuit comprises only one trigger circuit, wherein the only one trigger circuit is a common trigger circuit,
wherein the N acquisition circuits are operated in parallel, and wherein the N acquisition circuits operated in parallel share the common trigger circuit that applies a respective trigger on data outputted by the respective acquisition circuits, and wherein the common trigger circuit is implemented on a single chip,
wherein said signal acquisition circuit further comprises a signal bus connecting each of said N acquisition circuits with said only one trigger circuit such that data outputted by the N acquisition circuits is directly forwarded to said only one trigger circuit

The most pertinent prior art of record to Tran et al. (US 2004/0117143 A1), failed to specifically teach the invention as claimed. However, the invention of  Tran, even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein the signal acquisition circuit comprises only one trigger circuit, wherein the only one trigger circuit is a common trigger circuit, wherein the N acquisition circuits are operated in parallel, and wherein the N acquisition circuits operated in parallel share the common trigger circuit that applies a respective trigger on data outputted by the respective acquisition circuits, and wherein the common trigger circuit is implemented on a single chip, wherein said signal acquisition circuit further comprises a signal bus connecting each of said N acquisition circuits with said only one trigger circuit such that data outputted by the N acquisition circuits is directly forwarded to said only one trigger circuit” and also in combination with all other elements in claim 19 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866